Title: Letter to Martha Dandridge Custis, 20 July 1758
From: Washington, George
To: Custis, Martha Dandridge


20 July 1758. Worthington C. Ford printed the following as the text of a letter written by GW to Martha Custis on 20 July 1758: “We have begun our march for the Ohio. A courier is starting for Williamsburg, and I embrace the opportunity to send a few words to one whose life is now inseparable from mine. Since that happy hour when we made our pledges to each other, my thoughts have been continually going to you as another Self. That an all-powerful Providence may keep us both in safety is the prayer of your ever faithful and affectionate friend” (Ford, The Writings of WashingtonWorthington Chauncey Ford, ed. The Writings of George Washington. 14 vols. New York, 1889–93., 14 vols. [New York, 1889–93], 2:53).
Either the printed letter is a forgery or it has been misdated and radically altered. GW was not expecting to march immediately to the Ohio at this time (but see GW to Bouquet, 21 July, n.1) or at any other time before November; and both the style and form of the printed document are quite unlike any of GW’s surviving letters of the period. The full case for rejecting the document is made by Douglas Southall Freeman, in his George Washington: A BiographyDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., appendix II–2, 2:405–6.
